Citation Nr: 0718582	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-24 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for coronary artery disease 
(CAD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to July 
1985, and from January 1991 to June 1991.  He has verified 
active duty for training (ACDUTRA) from April 1975 to July 
1975, and unverified ACDUTRA from May 1994 to September 1994 
and from October 1994 to March 1995.  

In a March 1995 decision, the RO in Columbia, South Carolina, 
denied the veteran's original claim for service connection 
for a heart condition.  Although the RO notified the veteran 
of the denial of his claim in March 1995, the veteran did not 
initiate an appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO in Washington, D.C. declined to reopen a claim 
for service connection for CAD finding the veteran's CAD 
existed prior to service and no new and material evidence had 
been received to show aggravation of his heart condition 
during service.  In November 2003, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2004.  

Subsequently, the file was transferred to the RO in 
Pittsburgh, Pennsylvania. 

After the RO's April 2005 certification of the appeal to the 
Board, the appellant and his representative submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record on appeal.  38 C.F.R. 
§ 20.1304 (2006).

For the reasons expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.



REMAND

The Board finds that further RO action on the petition to 
reopen the veteran's claim for service connection for CAD is 
warranted.

With respect to the veteran's Army Reserve service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated during active duty for training 
(ACDUTRA) or for disability resulting from injury incurred 
during a period of inactive duty training (INACDUTRA).  See 
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).

In his November 2003 NOD and his July 2004 substantive 
appeal, the appellant asserts that his heart condition 
worsened while on ACDUTRA in June 1994.  In adjudicating his 
petition to reopen the claim for service connection, the RO 
contacted the National Personnel Records Center (NPRC) in an 
attempt to verify the veteran's service and ACDUTRA.  In 
October 2004, for example, the RO attempted to verify the 
following periods of ACDUTRA:  from May 1994 to September 
1994 and from October 1994 to March 1995.  The claims file 
does not reflect any response from NPRC.  

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Hence, the 
RO should again undertake appropriate action to verify the 
veteran's ACDUTRA or INACDUTRA, to particularly include his 
status in June 1994.  The RO is reminded that, in requesting 
records from Federal facilities, efforts should continue 
until either the records are obtained, or sufficient evidence 
indicating that the records sought do not exist, or that 
further efforts to obtain those records would be futile, is 
received.  See 38 C.F.R. 3.159(c)(2) (2006).  The RO should 
attempt to obtain any additional, outstanding service medical 
records, particularly from June 1991 to March 1995, that may 
be pertinent to the appellant's claim for service connection 
for CAD

The Board further notes that additional RO action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  With 
respect to a request to reopen a previously denied claim, a 
claimant must be notified of both what is needed to reopen 
the claim and what is needed to establish the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the record contains a January 
2003 RO notice letter to the veteran; however, that letter 
only addresses what is needed to establish a claim for 
service connection.  Neither that letter nor any other RO 
letter of record provides specific notice of the need to 
submit new and material evidence to reopen the claim, or that 
provides notice of the appropriate legal definition of new 
and material evidence.  

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App at 10.  In this case, there is no evidence 
that the RO considered the basis for the denial of the claim 
in the prior, final denial and then provided the veteran a 
specifically tailored notice explaining what is needed to 
reopen the claim for CAD, in light of the prior deficiencies 
in the claim.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West  2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  In addition 
to addressing the basis(es) for the prior denial of the 
claim, the RO should provide information as to what evidence 
is needed to establish the claim, on the merits.  The RO 
should request that the appellant submit all evidence in his 
possession, and ensure that its notice to him meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly as regards assignment of 
disability ratings and effective dates. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating the claim, 
the RO must consider all evidence added to the record, 
notwithstanding any RO waiver of such evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC, the 
Department of the Army and any other 
appropriate sources to verify the 
veteran's service, including all periods 
of active duty, ACDUTRA, and INACDUTRA, to 
particularly include verification of 
ACDUTRA for the periods from May 1994 to 
September 1994 and from October 1994 to 
March 1995.

The RO should also request any additional 
service medical records, particularly from 
June 1991 to March 1995, that may be 
pertinent to the appellant's claim for 
service connection for CAD.

In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2.  The RO should furnish to the appellant 
and his representative a letter requesting 
that the appellant provide information, 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the petition to reopen the 
claim for service connection for CAD.  The 
RO should also invite the veteran to submit 
any pertinent evidence in his possession.

The RO should provide specific notice as to 
the type of evidence necessary to 
substantiate the claim, to include, 
regarding the claim to reopen, discussion 
of the evidentiary deficiency(ies) in the 
prior claim, along with notice as to what 
evidence is needed to establish the claim, 
on the merits.  The RO should also ensure 
that its notice to him meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards assignment 
of disability ratings and effective dates, 
as appropriate.   

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the request to reopen the claim 
for service connection for CAD in light of 
all pertinent evidence (to include evidence 
submitted directly to the Board) and legal 
authority   

6.  If any benefits sought on appeal remain 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

